





CITATION:
Pontillo v. Zinger, 2011 ONCA 416



DATE: 20110601



DOCKET: C52922



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and Gillese JJ.A.



BETWEEN



Antonietta Pontillo



Plaintiff (Appellant)



and



Don Zinger,
          Todd Schaefer, Garda World Security Corporation,

Dominion of Canada Insurance,
          and Cindy Parkin



Defendant (Respondents)



Jane Poproski, for the appellant



Gerald A. Swaye, Q.C., C.S., for Dominion
          of Canada Ins., T. Schaefer and C. Parkin

Norman Groot and P. Pommels, for Don
          Zinger and Garda World Security Corporation



Heard: May 31, 2011



On appeal from
          the judgment of Justice J.A. Ramsay of the Superior Court of Justice dated
          October 6, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We see no error in the reasons of the motion judge.  The appeal is
  dismissed.  The respondents are entitled to their costs as follows:


Dominion et al - $6000 all inclusive.

Garda et al - $4000 all
      inclusive.



